COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER


Appellate case name:       Annette Douglas v. Anthony J. Douglas

Appellate case number: 01-10-00477-CV

Trial court case number: 2009-68489

Trial court:               310th District Court of Harris County

        According to the reporter’s record of the hearing on the district clerk’s contest to
appellant’s affidavit of indigence, the district clerk requested $200 from appellant to prepare the
clerk’s record an this case. Appellant has provided receipts from the district clerk’s office
showing that she made eight payments, totaling $202, to the district clerk’s office for the clerk’s
record. On August 6, 2012, we ordered the district clerk to either file the clerk’s record or notify
this Court of the reason why the clerk’s record has not been filed no later than September 5,
2012. The Harris County District Clerk failed to respond to our order.

       Accordingly, the district clerk is ORDERED to file the clerk’s record within 10 days of
the date of this order. See TEX. R. App. P. 35.3(c) ("The appellate court may enter any order
necessary to ensure the timely filing of the appellate record.").


Judge’s signature: /s/Jim. Sha.rp,. Jr..
                    [] Acting lnd~v~dually    [] Acting for the Court

Date: October 2, 2012